Citation Nr: 1224901	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-13 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a mental disorder, characterized as schizotypal personality disorder, including obsessive-compulsive disorder (OCD), anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.  He received the Purple Heart Medal for injuries sustained during combat in Vietnam in November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The additional issue of entitlement to service connection for residuals of shrapnel fragment wounds (SFWs) was raised in the closing brief by the Veteran's representative, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this other claim, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (indicating the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claim that is before the Board, for service connection for an acquired psychiatric disorder, it requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran attributes his mental disorder, regardless of the specific diagnosis, to his military service.  In particular, he provides detailed statements in which he describes his combat injuries due to shrapnel wounds from a mortar and artillery attack in November 1967 that resulted in the death of at least one fellow unit member at close range.  Although the Veteran's service treatment records (STRs) show treatment for the shrapnel wounds, they do not show complaints or diagnoses of any consequent mental disorders.  This notwithstanding, the Veteran has extensively described behavioral changes resulting immediately upon exiting military service and relates these episodes to his current condition.

He recounted in detail in several statements submitted during the course of this appeal the incident during service on November 18, 1967, in which he was wounded in combat.  He spoke of a large explosion near the Jeep in which he was riding that severely injured the driver, who later died from his injuries.  The Veteran leaned over to steer the vehicle after taking shrapnel in his left side and in his head.  He pulled the driver out of the Jeep and took cover on the side of the road.  Upon his return home, he received the Purple Heart Medal for his injuries.  He also began experiencing stress reactions, including physical and behavioral changes, and he resultantly dropped out of graduate school.  He reported to the VA compensation examiner in August 2009, however, that his nightmares and other symptoms abated after about a year following his return from Vietnam.

More recently, the treatment records indicate he developed obsessive-compulsive and schizotypal traits at some point during the 1990s and began changing his diet and doing research into the food he was eating.  He developed fears of eating certain foods, and his weight dropped precipitously over an eight-to-ten-year period until he weighed only 99 pounds.  His home became cluttered and he was unable to perform simple household tasks.  The illness culminated in July 2008 when he collapsed in his home due to his weakness and was treated in the intensive care unit at the local hospital for over two weeks before his transfer to the VA Medical Center (VAMC) in Ann Arbor, Michigan, and then an assisted-living facility.  In his VA treatment records, he was diagnosed with OCD, and the VA examiner also diagnosed schizotypal personality disorder.  However, the examiner did not diagnose PTSD.

The VA compensation examination performed in this case did not have the benefit of reviewing the Veteran's lengthy and highly detailed statements about his Vietnam combat service and his quality of life upon returning to the United States.  These statements might have provided the VA examiner with additional evidence as to two fundamental aspects of this claim.  First, the statements received after the VA examination reveal the severity of the Veteran's stressor in service, namely, a close range, highly personal and dangerous event in which he was wounded in combat while attempting to save the life of a comrade.  Second, the statements may provide some clues as to the continuity of his symptoms between 1968 when he left service and 2008 when he was hospitalized for his mental health condition.  In the statement dated in October 2008, in particular, he recounts his anxiety about possible Agent Orange exposure in the years after service and his fear of disfigurement and permanent anti-social behavior.  He reported having few interpersonal relationships over the next fifteen years and eventually moved in with his parents.  His OCD symptoms included diet and nutrition obsessions as early as the 1990s as he was caring for his ill father, and he had additional behavioral changes in the decade before his hospitalization in 2008.

On remand, the AMC will schedule an additional VA compensation examination.  This examination should include a full mental health evaluation, considering not only PTSD, but also the Veteran's other psychological traits such as his OCD and schizotypal symptoms.  In Clemons v. Shinseki, 23 Vet. App. 1(2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The examiner therefore will be directed to review the entire claims file, particularly considering the Veteran's statements regarding the continuity of his symptoms and his clarification of the in-service stressor.  The examiner will be requested to spell out all diagnoses in detail and provide an opinion as to whether these diagnoses are service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In addition, because of a change in the governing regulations since the last VA compensation examination, the examiner will be asked to address the new regulations.  See 38 C.F.R. § 3.304(f)(3) (2011).  According to the new regulations, if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, and provided the claimed stressor is consistent with the places, types, and circumstances of the his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary.  See also 75 Fed. Reg. 39843 (July 13, 2010).  The examiner should consider a diagnosis of PTSD in light of this regulatory change.  Also, to the extent the Veteran alleges he has PTSD or other mental illness specifically the result of a combat event, there also must be consideration of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f)(2).

In addition, the AMC must request the Veteran's medical records from the Ann Arbor VAMC concerning any evaluation or treatment he has received there since May 2009.  38 U.S.C.A. § 5103A(c)(2);38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Request all relevant evaluation or treatment records concerning the Veteran's mental disability, characterized as schizotypal personality disorder to include OCD, anxiety, depression, and PTSD, dated since May 2009 at the Ann Arbor VAMC.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA mental status examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's mental disability, characterized as schizotypal personality disorder, to include OCD, anxiety, depression, and PTSD, was incurred in, caused by, or related to his active military service, including especially the incident he alleges occurred in combat in Vietnam.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Specifically, the examiner should consider the Veteran's very detailed stressor statements and his descriptions of the duration of his symptomatology and determine whether he has PTSD or another mental health condition that was incurred in service.

If, after consideration of all pertinent facts, additional testing results, or procurable data, the examiner still cannot provide an opinion without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why the requested opinion is not possible or feasible.  Merely saying he/she cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim for service connection for a mental disability, characterized as schizotypal personality disorder, to include OCD, anxiety, depression, and PTSD, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



